                                        charwood@maglaw.com
                                            (212) 880-9547


                                         December 9, 2020
                                                          USDC SDNY
                                                          DOCUMENT
BY ECF                                                    ELECTRONICALLY FILED
Honorable Mary Kay Vyskocil                               DOC #:
                                                          DATE FILED: 1/15/2021
             Re:   Clarkson Recovery Corp. v. Ryzinski & Macniak, 20 Civ. 4336 (MKV)

Dear Judge Vyskocil:

        We represent plaintiff/counterclaim-defendant Clarkson Recovery Corp. (“plaintiff”) in
the referenced matter. In accordance with the Court’s Individual Rules, we write respectfully on
behalf of both plaintiff and defendants/counterclaim-plaintiffs Bolek Ryzinski and Lukas
Macniak to request a 45-day extension of the deadline for the completion of fact discovery in this
action (from January 18, 2021 to March 4, 2021), and a corresponding adjustment of the
remaining dates in the Civil Case Management Plan and Scheduling Order (Dkt. 20). A
proposed revised Civil Case Management Plan and Scheduling Order (extending all remaining
deadlines by 45 days) is being submitted with this letter. This is the parties’ first request for an
extension of the discovery deadlines.

         The parties have been working diligently with respect to discovery, including (i) serving
and responding to written discovery, (ii) meeting and conferring on their respective responses to
the written discovery, (iii) collecting documents from their respective clients, and (iv) meeting
and conferring with respect to search terms to apply to electronic documents they have collected.
Although some areas of potential dispute have arisen, the parties have been attempting in good
faith to work through them, and will promptly raise with the Court any issues they are unable to
resolve. The parties anticipate substantially completing their document productions by late
December or early January, but anticipate needing additional time to review each other’s
productions, discuss any issues that may arise or follow up that may be needed based on the
productions, and then conduct deposition discovery. Accordingly, the parties respectfully
request that the Court grant the 45-day extension of the discovery deadlines requested herein.

       Thank you for considering this request.
                                               Respectfully submitted,

                                               /s/ Christopher B. Harwood
                                               Christopher B. Harwood
                                               Genevieve Hanft

cc:   Defendants’ counsel (by ECF)




                                     January 15, 2021
